DETAILED ACTION
This action is responsive to the following communication: the Amendment filed on 01/18/2021.  
Claims 1, 4-6, 9, 12, 15, 17, 21-28 are pending in the case.  Claims 1, 12 and 17 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 11, 4-6, 9, 12, 15, 17, 21-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 12 and 17 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Karmon et al. (US 2011/0173553 A1), Sayers et al. (US 2010/0070593 A1), and Berglund et al. (US 2013/0097566 A1) fail to clearly teach or fairly suggest the combination of following limitations:
display a reference icon on the display;
extract the email metadata from the plurality of unread emails, the email metadata comprising an email sender, the email sender having a priority associated therewith;
associate each unread email from the plurality thereof with an icon visually conveying respective email metadata for the associated unread email, 
determine at least one icon display characteristic for each icon based upon the extracted email metadata, the at least one icon display characteristic comprising an icon display position on the display, 
display, on the display, each icon with the at least one icon display characteristic, 

 display, on the display, the at least one icon with the at least one updated icon display characteristic, and 
remove from the display, an icon based upon the associated unread email being read.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.

Anderson et al. (US 2016/0150575 A1) – a device and method providing an interface to provide an identification of at least some of the plurality of remote devices (see ¶ 0008).  The device providing an indication of at least a portion of the plurality of remotely located devices to the user via at least one user interface (see ¶ 0013).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179